UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7168



MAURICE HAWKINS,

                                               Plaintiff - Appellant,

          versus


RUTH HALE, Commonwealth    of   Virginia    Chief
Magistrate,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-05-217-GEC-MFU)


Submitted: December 22, 2005               Decided:   December 30, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


Maurice Hawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Maurice   Hawkins   appeals      the    district   court’s   orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C.   §     1915A(b)      (2000)     and      denying     his    motion      for

reconsideration.        We   have     reviewed      the   record   and   find    no

reversible error.      Accordingly, we affirm on the reasoning of the

district court.     See Hawkins v. Hale, No. CA-05-217-GEC-MFU (W.D.

Va. April 13, 2005, July 18, 2005).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                      - 2 -